Citation Nr: 0417724	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.  

2.  Entitlement to service connection for a claimed hip 
disorder.  

3.  Entitlement to service connection for a claimed neck 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.  The veteran also had subsequent service with the South 
Carolina Army National Guard from October 1974 to July 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran is seeking service connection for claimed 
disorders of the right knee, hip, and neck.  He essentially 
contends that these disorders were incurred as a result of 
various injuries sustained while training in the Army 
National Guard.  

In support of his claim, the veteran has submitted a report 
of medical history completed in January 1993 for the National 
Guard in which it was noted that he had a history of a right 
knee injury secondary to trauma on a battle skills course in 
February 1989.  It further noted that he had since 
experienced stiffness and arthritic symptoms, but that he had 
not seen a physician.  

The veteran also submitted an October 2002 letter from a 
private chiropractor in which it was noted that the veteran 
was experiencing pain and stiffness in his neck, and that 
these symptoms started after he sustained an injury in 1989 
during a battle skills exercise.  The examiner noted a 
diagnosis of chronic cervical and thoracic strain/sprain with 
moderate degenerative joint disease and osteoarthritis.  

The veteran also submitted a May 1995 medical report from a 
private physician in which it was noted that he had a one-
year history of left buttocks pain that started after he did 
a physical training run for his annual aerobics conditioning.  

It was noted that this examination was being conducted so 
that the veteran could get an activity excuse for the 
National Guard.  The examiner noted an impression of left 
ischial tendonitis, chronic, secondary to old injury.  

Having reviewed the complete record, the Board finds that 
additional evidentiary development is necessary before this 
case can be adjudicated.  Specifically, the Board believes 
that further effort must be made to obtain service medical 
records from the veteran's service with the Army National 
Guard.  

The Board is of course cognizant that a previous request for 
service medical records was issued in September 2002 to the 
office of the Adjutant General of the South Carolina National 
Guard, and that the office responded by submitting various 
records in October 2002.  

However, these records did not include any service medical 
records prior to 1993.  Thus, the Board believes that another 
request must be made for the veteran's complete service 
medical records from his National Guard service.

In addition, the Board finds that a VA orthopedic examination 
is warranted to determine the nature and likely etiology of 
his claimed right knee, hip, and neck disorders.

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
ask him to provide a list of the names 
and addresses of any additional doctors 
and medical care facilities (hospitals, 
HMOs, etc.) which have treated him for 
the claimed right knee, hip, and neck 
disorders.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider.  When the veteran responds, the 
RO should obtain records from each health 
care provider that he identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform him of the 
records that could not be obtained, 
including what efforts were made to 
obtain them.  

3.  The RO should contact the Army 
National Guard and request all available 
service medical records pertaining to the 
veteran, including, but not limited to, 
medical examinations, physical profile 
reports, and clinical records dated since 
1989.  If no additional service medical 
records records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.  

4.  Once the foregoing has been 
completed, the RO should also schedule 
the veteran for a VA orthopedic 
examination to determine the nature and 
likely etiology of the claimed disorders 
of the right knee, hip and neck.  The 
claims folder must be provided to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  The 
examiner should be asked to indicate 
whether is it at least as likely as not 
that the veteran has disability of the 
right knee, hip or neck that is due to 
any incident of the veteran's military 
service, to include any injuries 
allegedly sustained while on active or 
inactive duty for training in the Army 
National Guard.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated 
tests should be conducted and those 
reports should be incorporated into the 
examination and associated with the 
claims file.  

5.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


